32 So. 3d 730 (2010)
Larry McGRIFF, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-2239.
District Court of Appeal of Florida, Fourth District.
April 14, 2010.
Larry McGriff, Graceville, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. Our affirmance is without prejudice to appellant's right to seek a belated appeal by filing a proper petition with this court in accordance with Florida Rule of Appellate Procedure 9.141(c). See Guidry v. State, 972 So. 2d 1043 (Fla. 1st DCA 2008).
GROSS, C.J., TAYLOR and CIKLIN, JJ., concur.